                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
LAW OFFICES OF MARK J.
MUFFOLETTO, LLC                       :

        v.                            :   Civil Action No. DKC 21-116

                                      :
AMERICAN RECOVERY SERVICE
INCORPORATED                          :

                                     ORDER

        For the reasons stated in the foregoing Memorandum Opinion,

it is this 19th day of March, 2021, by the United States District

Court for the District of Maryland, ORDERED that:

        1.   The motions to seal filed by Plaintiff Law Offices of

Mark J. Muffoletto, LLC (ECF No. 16) and by Defendant American

Recovery Service Incorporated (ECF No. 21) BE, and the same hereby

ARE, DENIED in part and DEFERRED in part;

        2.   The   exhibits   will   remain   under   seal,   although   the

contents quoted in the foregoing Memorandum Opinion are not under

seal;

        3.   The motion to remand filed by Plaintiff Law Offices of

Mark J. Muffoletto, LLC (ECF No. 14) BE, and the same hereby IS,

GRANTED;

        4.   This case BE, and the same hereby IS, REMANDED to the

Circuit Court for Howard County, Maryland;
     5.   The Clerk is directed to take all necessary steps to

effectuate this remand promptly; and

     6.   The Clerk will transmit copies of the Memorandum Opinion

and this Order to counsel for the parties and CLOSE this case.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                2
